Allowable Subject Matter
Claims 1-4, 6-8 and 10-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Less (US 2009/0087728) is the closest prior art of record. However, Less is silent to wherein the polymer fibers have an average fiber diameter of 0.050 microns to 10 microns and the lithium ion conducting layer containing lithium-containing inorganic particles. Furthermore, the applicants arguments and the affidavit submitted on 9/27/2021 show/state that the lithium-containing inorganic particles have superior results to other inorganic particles within the same location of the instant claimed invention in the categories of discharge capacity (Ah) at 25 degrees Celsius, remaining capacity (%) at 60 degrees Celsius after one month, cycle life (number of times) at 35 degrees Celsius and discharge capacity retention ratio (%) at -20 degrees Celsius. Therefore, the instant claimed invention is deemed novel and contributes to the advancement of non-aqueous electrolyte secondary batteries. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724